Citation Nr: 1521424	
Decision Date: 05/19/15    Archive Date: 05/26/15

DOCKET NO.  04-24 387	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for gynecological disorders.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

James G. Reinhart, Counsel


INTRODUCTION

The Veteran served on active duty for training from January to April 1987 and on active duty from October 1990 to September 1991.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a January 2004 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Newark, New Jersey.  RO jurisdiction was later transferred to the RO in St. Petersburg, Florida.  

In February 2007 and September 2009, the Board remanded this issue to the Agency of Original Jurisdiction (AOJ) for additional development.  After the case was returned to the Board, the Board obtained a Veterans Health Administration (VHA) medical opinion in September 2011.  

The Board denied this appeal in a February 2012 decision.  The Veteran appealed that decision to the U.S. Court of Appeals for Veterans Claims (Court).  In February 2013, the Court granted a joint motion for partial remand (JMR) of the Veteran and the Secretary of Veterans Affairs, vacated the February 2012 decision as to the issue currently before the Board, and remanded the that matter to the Board for action consistent with the terms of the JMR.  

In December 2013, the Board remanded this matter to the AOJ for additional development consistent with the terms of the JMR.  The Board again remanded the issue to the AOJ in August 2014.  It is now back before the Board for appellate consideration.  


FINDING OF FACT

The Veteran's post-service gynecological disorders were incurred during active service.  


CONCLUSION OF LAW

The criteria for service connection for the Veteran's post-service gynecological disorders have all been met.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303(a) (2014).  
REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting from a disease or injury incurred in or aggravated by active service.  See 38 U.S.C.A. §§ 1110; 38 C.F.R. § 3.303(a).  "To establish a right to compensation for a present disability, a Veteran must show:  "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"- the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

In this decision, the Board concludes that the Veteran had a gynecological disorder that existed prior to her entrance into active service and the evidence is insufficient to conclude that such disorder was not aggravated by her active service.  A gynecological disorder manifested during her 1990-91 active service.  As such she is presumed sound upon entrance into service and her in-service gynecological disorder is deemed to have been incurred during service.  Post-service treatment records and examination reports document that she has had gynecological disorders post service.  The most probative evidence shows that there is a nexus between her post-service gynecological disorders and her active service.  Hence, service connection must be granted.  

For the purposes of 38 U.S.C.A. § 1110, every veteran shall be taken to have been in sound condition when examined, accepted, and enrolled for service, except as to defects, infirmities, or disorders noted at the time of the examination, acceptance, and enrollment, or disorders noted at the time of the examination, acceptance, and enrollment, or where clear and unmistakable evidence demonstrates that the injury or disease existed before acceptance and enrollment and was not aggravated by such service.  38 U.S.C.A. § 1111 (West 2014).  Only such conditions that are recorded in examination reports are to be considered as noted. 38 C.F.R. § 3.304(b) (2014). 

Clear and unmistakable evidence means that the evidence " 'cannot be misinterpreted and misunderstood, i.e., it is undebatable.' "  Quirin v. Shinseki, 22 Vet. App. 390, 396 (2009) (citing Vanerson v. West, 12 Vet. App. 254, 258-59 (1999)).  The clear-and-unmistakable-evidence standard is an "onerous" one. Laposky v. Brown, 4 Vet. App. 331, 334 (1993) (citing Akins v. Derwinski, 1 Vet. App. 228, 232 (1991)); see also Vanerson, 12 Vet. App. at 263 (Nebeker, C.J., concurring in part and dissenting in part) ("[O]nly an inference that is iron clad and copper riveted can be 'unmistakable.' ").

Service treatment records document that the Veteran sought treatment for amenorrhea of 4 months duration in March 1991.  She continued to present with gynecological complaints in July 1991.  

Service treatment records include an October 1990 Report of Medical Examination for the purpose of enlistment.  That report documents a normal pelvic (vaginal) examination.  There is no notation of a gynecological disorder.  Therefore, the Veteran is presumed to have been sound upon entrance into active service unless both the preexistence prong and the "not aggravated by such service" prong necessary for rebutting the presumption of soundness are satisfied.  In this case they are not both satisfied.  

In an October 2003 statement, the Veteran's mother reported that the Veteran had menstrual cycle stopped for six months during service and that this condition has continued ("comes back from time to time") since service.  

VA afforded the Veteran examinations during the course of this claim, including in June 2007.  A history section of the report of this examination provides a summary of the Veteran's gynecological history during her 1990-91 service as well a post-service.  Past gynecological history includes that she had a cone biopsy in 2004 for cervical intraepithelial neoplasia III (CIN III).  She had undergone a complete gynecological examination at the VA Women's Clinic in April 2007 with findings of pelvic tenderness and fullness.  The examiner stated that the Veteran had a long history of irregular menstrual periods form the time of onset of menstruation.  The examiner stated that the five month amenorrhea during service occurred immediately after discontinuation of oral contraceptive pills and was most likely due to the suppressive effect of the medication on the ovaries.  

VA again examined the Veteran in December 2009.  This examination report includes an accurate relevant history from prior to service, through service, and to the time of the examination.  That history included that in December 1991 the Veteran underwent laparoscopy with D&C at Kennedy Memorial Hospital which showed pelvic inflammatory disease with abscess and normal uterine curettings.  In 2004 the Veteran underwent a cone biopsy of the cervix for cervical intraepithelial neoplasia III.  In February 2005 the patient underwent a hysteroscopy D&C balloon endometrial ablation, UCC laparoscopic tubal ligation, and myomectomy.  Findings showed a normal size uterus with two small subserosal fibroids, and normal fallopian tubes and ovaries.  There was hyperemia and pelvic congestion within the blood vessels.  In August 2007 the patient underwent a total abdominal hysterectomy and bilateral salpingo-oophorectomy at VA medical facility for chronic pelvic pain.  Pathology showed focal adenomyosis, normal ovaries and fallopian tubes bilaterally and some questionable findings of endometriosis of the cervix.   

The physician who examined the Veteran in December 2009 provided a supplemental opinion in July 2010, stating that it is not at least as likely as not that the Veteran's anovulation was aggravated or caused by military service.  She explained that the Veteran's amenorrhea of five months during service was mostly likely the result of prolonged suppression due to oral contraceptive pills.  

The VHA medical professional who provided the September 2011 opinion stated the opinion in conclusory "as likely as not" terms.  The opinion is not probative as to whether the Veteran's preexisting condition was not aggravated by service.  

In the February 2013 JMR, the Parties agreed that the Board had not sufficiently addressed whether the presumption of soundness applied in this case.  In the August 2014 Remand, the Board directed that the AOJ provide the claims file to a VA medical professional for a medical opinion as to whether the Veteran's gynecological disorder existed prior to her period of active service that began in October 1990, and, if so, whether the disorder was not aggravated during service, and, finally, whether her current gynecological disorder is due to her period of active service.  

Of record is an October 2014 medical opinion provided in response to the Board's Remand.  The examiner stated that there was evidence that the gynecologic disorder existed prior to the October 1990 period of service and that there was evidence that it was not aggravated during service.  To support these conclusions he stated "[f]inal pathology report of hysterectomy specimen in August 2007 revealed cervix endometriosis, endometrium - normal proliferative tissue, myometriumadenomyosis, normal fallopian tubes, normal ovaries."  Similarly, the examiner opined that the claimed condition, which clearly and unmistakably existed prior to service, was not aggravated beyond its natural progression by an in-service event, injury or illness.  The rationale was "[s]ee above pathology report."

The Board finds that there is clear and unmistakable evidence that the Veteran's gynecologic disorder that manifested during service preexisted her entrance into service in 1990.  The clear and unmistakable evidence in this regard is her mother's report that the Veteran had the disorder prior to service.  As her mother was present prior to service, the report is competent evidence, and as the Board can discern no reason that she would provide other than accurate information in this regard, the Board finds the Veteran's mother's report to be adequate evidence to establish that the condition existed prior to service

The Board finds no evidence, either standing alone as a single item or together with other items, that meets the clear and unmistakable evidence standard as to whether the Veteran's preexisting gynecological disorder was not aggravated during service.  All opinions but the most recent 2014 opinion are expressed in an "as likely as not" language.  The most recent opinion simply states that there is evidence that it was not aggravated but can point only to a 2007 pathology report, a report some 16 years after service that provides no specific information about the Veteran's time in service as it relates to any lack of aggravation.  The opinion is not clear and unmistakable evidence that the preexisting gynecological disorder was not aggravated during active service.  It is not the Veteran's burden to show a lack of aggravation and the evidence does not sufficiently show lack of aggravation.  There has been considerable development taken in this case and the Board's most recent Remand directives were unambiguous.  The Board concludes that the government simply cannot meet the burden as to the "not aggravated by such service" prong of rebutting the presumption of soundness under 38 U.S.C.A. § 1111.  

What this means is that the gynecological disorder that manifested during the Veteran's active service, as shown by the service treatment records, was incurred in active service.  The in-service element is met.  Her long history of treatment during the course of the claim and appeal is sufficient to meet the present disability element of service connection.  

The most recent examiner stated that the condition claimed is less likely than not incurred or caused by the claimed in-service injury, event or illness, with an opinion that consisted of "[s]ee above pathology report."  The Board has weighed this nexus opinion, with its very minimal rationale, against the other evidence of record, principally, the evidence showing that the Veteran's gynecological disorders have existed continuously from her 1990-91 service through the course of her claim and appeal.  That the Veteran has had symptoms present since service is evidence that the gynecological disorders that manifested post-service were a continuation of the gynecological disorders that manifested during service.  Weighing this evidence against the negative nexus evidence, the Board concludes that the evidence showing a nexus outweighs the evidence showing no nexus.  The nexus element of service connection is met.  

Because all three elements of service connection are met in this case, the appeal must be granted.  The grant is one of service connection, not service aggravation, and as such this is a full grant of the benefit sought.  As the benefit sought is granted in full, even if there was a defect in VA meeting its duties to notify and assist the Veteran in obtaining evidence to substantiate her claim or a defect in compliance with a remand directive, the defect is not prejudicial to the Veteran so no further discussion of VA's duties or remand compliance is necessary.  The nature and extent of the disability related to service is not before the  Board at this time. 



ORDER

Service connection for gynecological disorders is granted.  



____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


